Sognier, Judge.
Appellant was convicted of a violation of the Georgia Controlled Substances Act by possessing cocaine, and of giving a false name to law enforcement officers in the discharge of their official duties. His attorney filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a brief raising points of law which he considered could arguably support an appeal. We are in agreement with counsel that none of the points raised, though persuasively presented, have any merit. Therefore, we granted the motion to withdraw. In addition, we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We have found none. We are satisfied that the evidence produced at *88trial was sufficient to authorize any rational trier of fact to find appellant guilty beyond a reasonable doubt of the crimes charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528).
Decided January 4, 1984 —
Rehearing denied March 5, 1984.
Sam B. Sibley, Jr., District Attorney, for appellee.

Judgment affirmed.


Quillian, P. J., and Pope, J., concur.